Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant writes:
However, the relied upon portions of Gabriel do not disclose (or suggest) any "first database, that stores data representing a plurality of media items that are each identified as having been previously consumed by the user", as recited in claim 21. 
Furthermore, the relied upon portions of Gabriel do not disclose (or suggest) "querying a first database [...] to identify a media item, of the plurality of media items, that features the particular entity and that has been previously consumed by the user", as recited in claim 21. For example, the relied upon portions of Gabriel do not indicate that the "media content (such as a movie)" that "a user may request [...] the search engine to suggest", as described in paragraph 0045 of Gabriel, is "a media item, of the plurality of media items, that features the particular entity and that has been previously consumed by the user" (emphasis added), as recited in claim 21.  
Additionally, in rejecting features related to querying a second database to obtain a set of search results, the Office Action also relies on paragraph 0050 of Gabriel. According to Gabriel, "Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources" (see paragraph 0050). 
However, the relied upon portion of Gabriel does not disclose (or suggest) "querying a second database to obtain a set of web search results, the set of web search results being separate from the media item that features the particular entity" (emphasis added), as recited in claim 21. In particular, the "databases which contain information regarding availability of media content" described in the relied upon portion of Gabriel are not used to "obtain a set of web search results [...] separate from the media item", as recited in claim 21, but instead are used to "search for media content" (see paragraph 0050 of Gabriel). 
Furthermore, in rejecting features related to providing an interface, the Office Action relies upon paragraphs 0051 and 0052 of Gabriel. In paragraph 0051, Gabriel states, "In step 140, a list of all titles 
However, the relied upon portions of Gabriel do not disclose (or suggest) "providing, for display on a screen of a computing device, an interface that simultaneously includes information about the media item that was identified in response to the search query and information about the set of web search results that were identified in response to the search query" (emphasis added), as recited in claim 21. In particular, the "Search Results Screen 470" shown in Fig. 4 c of Gabriel does not "simultaneously include[] information about the media item [...] and information about the set of web search results", "the set of web search results being separate from the media item", as recited in claim 21

The examiner respectfully disagrees. The portions of the prior art cited recited searching for media content on databases (paragraph 50) based on user profile, search criteria, viewing habits, previous searches, part purchases, and/ or past activity (paragraph 45). This is further visually depicted in figure 1, which shows the plurality of databases, and figure 4c, which shows the result of the search with independently displayed results for each of the plurality of databases. The prior art in both its visual depictions and in the citied portions of the references reflect that the web search results are in independent database and are separate from the media item. As noted in the cite portions of the claims, this includes prior consumption of the user (paragraph 27 & 45).  The independent databases and checking these databases. Including internet and web based searches, was also previously cited (paragraph 50). 
In the opinion of the examiner, these cited portions and the drawings which further reflect the independent nature of the databased with the display of each independent 
Applicant also takes exception to the examiner’s reasoning to extend the reference as a single reference 103 in claims 23, 26, 27, 32, 35, and 36. The examiner respectfully notes that applicant’s remarks are conclusory – they do not attempt to show why the examiner’s conclusions are unreasonable.
With respect to noting of the exact time or location of consumption, the prior art does explicit disclose noting the user's viewing habits, past purchases of the user, and/or past activity on the user's computer (paragraph 450). In the view of the examiner, all three of these aspects consider the time and location of the habits, purchases, or activities, as the case may be. Further, the examiner takes the position that the concept of timestamps and location tags (such as country / region, as media is not necessarily available in all countries / regions) is well known in the computer related arts, and a person of ordinary skill does not require an explicit reference to know that timestamps and location tags exist, can be tracked, and can be displayed to the user, based on design considerations. 
The examiner therefore respectfully disagrees with the applicant’s arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 21, 22, 24, 25, 28, 29, 30, 31, 33, 34, 37, 38, 39 are rejected based on the teachings of Gabriel et al, US Publication 2005/0071323 (Mar. 31, 2005). All dependent claims incorporate the rejections of the claims on which they depend.
	
As to claim 21:
A computer-implemented method comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query; (Gabriel: paragraphs 49-50)
in response to receiving the search query:
(i) querying a first database, that stores data representing a plurality of media items that are each identified as having been previously consumed by the user, to identify a media item of the plurality of media items that features the particular entity and that has been previously consumed by the user, and (Gabriel: paragraph 50, “After entering the search criteria, the search criteria is provided to a search engine.  The search for media content is performed on at least one database”; paragraph 45, “The search engine to suggest media content (such as a movie) based on (instead of or in addition to the User Profile and search criteria provided by the user) the user's viewing habits, previous user-entered search criteria, past purchases of the user, and/or past activity on the user's computer and/or set-top box”)
(ii) querying a second database to obtain a set of search results, the set of search results being separate from the media item; and (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)
providing, for display on a screen of a computing device, an interface that includes information about the media item that was identified in response to the search query and information about the set of search results that were identified in response to the web search query, (Gabriel: paragraph 51, “In step 140, a list of all titles matching the query is created”; paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The 
Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query, and the information about the media item is provided for display in the interface distinctively from the information about the set of search results. (Gabriel: paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)

As to claim 22:
The computer-implemented method of claim 21, further comprising identifying a particular device on which the media item was previously consumed by the user. (Gabriel: paragraph 27, disclosing creating a user profile and search result based on identified previously consumed media content; see also paragraph 45)

As to claim 24:
The computer-implemented method of claim 21, wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song. (Gabriel: figure 3; paragraph 35, paragraph 40, providing output to the user with respect to the media item; paragraph 52)

As to claim 25:
The computer-implemented method of claim 21, further comprising designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data. (Ackerman: paragraph 37, “the NUI input device 208 may be configured in a variety of ways to detect inputs without having a user touch a particular device, such as to recognize audio inputs through use of a microphone.”)

As to claim 28:
The computer-implemented method of claim 21, wherein providing the information about the media item in the interface distinctively from the information about the set of search results comprises providing the information about the media item for display in a first region of the interface that is separate by a distance from a second region of the interface in which the information about the set of search results is provided for display.  (Gabriel: paragraph 27, disclosing conducting a search based on a user’s previously consumed media content; paragraph 35, disclosing an output regarding media; paragraph 45, generating output of suggestions based on past consumption)
As to claim 29:
The computer-implemented method of claim 21, further comprising analyzing one or more terms of the search query to identify the particular entity that is referenced by the search query

As to claim 30:
A system comprising: one or more processors; and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query; in response to receiving the search query: (Gabriel: paragraphs 49-50)
(i) querying a first database to identify a media item that features the particular entity and that is determined to have previously been consumed by the user, and (Gabriel: paragraph 50, “After entering the search criteria, the search criteria is provided to a search engine.  The search for media content is performed on at least one database”; paragraph 45, “The search engine to suggest media content (such as a movie) based on (instead of or in addition to the User Profile and search criteria provided by the user) the user's viewing habits, previous user-entered 
search criteria, past purchases of the user, and/or past activity on the user's computer and/or set-top box”)
(ii) querying a second database to obtain a set of search results, the set of search results being separate from the media item; and (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)
providing, for display on a screen of a computing device, an interface that includes information about the media item that was identified in response to the search query and information about the set of search results that were identified in response to the search query, (Gabriel: paragraph 51, “In step 140, a list of all titles matching the query is created”; paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The 
Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query, and the information about the media item is provided for display in the interface distinctively from the information about the set of search results (Gabriel: paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)


As to claim 31:
The system of claim 30, wherein the operations further comprise identifying a particular device on which the media item was previously consumed by the user (Gabriel: paragraph 51, “In step 140, a list of all titles matching the query is created”)



As to claim 33:
The system of claim 30, wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song (Gabriel: figure 3; paragraph 35, paragraph 40, providing output to the user with respect to the media item; paragraph 52)


As to claim 34:
The system of claim 30, wherein the operations further comprise designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data.   (Ackerman: paragraph 37, “the NUI input device 208 may be configured in a variety of ways to detect inputs without having a user touch a particular device, such as to recognize audio inputs through use of a microphone.”)



As to claim 37:
The system of claim 30, wherein providing the information about the media item in the interface distinctively from the information about the set of search results comprises providing the information about the media item for display in a first region of the interface that is separate by a distance from a second region of the interface in which the information about the set of search results is provided for display. (Gabriel: paragraph 27, disclosing conducting a search based on a user’s previously consumed media content; paragraph 35, disclosing an output regarding media; paragraph 45, generating output of suggestions based on past consumption)

As to claim 38:
The system of claim 30, wherein the operations further comprise analyzing one or more terms of the search query to identify the particular entity that is referenced by the search query. (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)

As to claim 39:
One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query;  (Gabriel: paragraphs 49-50)
in response to receiving the search query: 
 (i) querying a first database to identify a media item that features the particular entity and that is determined to have previously been consumed by the user, and (Gabriel: paragraph 50, “After entering the search criteria, the search criteria is provided to a search engine.  The search for media content is performed on at least one database”; paragraph 45, “The search engine to suggest media content (such as a movie) based on (instead of or in addition to the User Profile and search criteria provided by the user) the user's viewing habits, previous user-entered search criteria, past purchases of the user, and/or past activity on the user's computer and/or set-top box”)
(ii) querying a second database to obtain a set of search results, the set of search results being separate from the media item; and providing, for display on a screen of a computing device, an interface that includes information about the media item that was identified in response to the search query and information about the set of search results that were identified in response to the search query, (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query, and the information about the media item is provided for display in the interface distinctively from the information about the set of search results.  (Gabriel: paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 23, 27, 32, 35, and 36 are rejected based on the teachings of Gabriel et al, US Publication 2005/0071323 (Mar. 31, 2005). All dependent claims incorporate the rejections of the claims on which they depend.

As to claim 23:
The computer-implemented method of claim 22, wherein the information about the media item that is provided for display in the interface includes an indication of the particular device on which the media item was previously consumed by the user (Gabriel: paragraph 27)

Gabriel paragraph 27 discloses “An automatically generated User Profile associated with TV game shows may be used to notify the user of media content related to TV game shows that the user may be interested in. This alternate embodiment may be implemented on set-top TV boxes, Web sites, and on other devices that provide the capability to track and record a user's media content searches and media content consumption habits.” The language explicitly discloses each device keeping track of the content that device consumed, and explicitly discloses and interface that notifies the user. It is unclear from the explicit language whether or not the display explicitly includes information about the device the content was consumed on. However, the juxtaposition of the two sentences is at least suggestive, and thus if it is not implicitly disclosed, it is obvious in light of the context as noted above. Therefore, before the effective filing date of the claimed invention, a person having ordinary skill in the art would modify the Gabriel prior art based on the suggestion of Gabriel, for a predictable result of enhancing the information about the media item to assist the user in a more complete understanding of the media history. 


The computer-implemented method of claim 21, wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user.  

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and past activity generally, but does not explicitly disclose consideration of the exact time of consumption, nor output relating to the exact time of consumption.
The prior art would be extended to add this feature. A person of ordinary skill
would have done so because media consumption changes with respect to time (e.g., a user's viewing habit vary as to preferences over time, and therefore this factor would have been considered in order to increase the relevancy of search results with respect to the time of consumption). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search. Therefore, before the effective filing date of the claimed invention, a person having ordinary skill in the art would modify the Gabriel prior art based on the suggestion of Gabriel, for a predictable result of enhancing the information about the media item to assist the user in a more complete understanding of the media history.

As to claim 27:
The computer-implemented method of claim 21, wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user.  

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.

The prior art would be extended to add this feature. A person of ordinary skill would have done so because media consumption changes with respect to location (e.g., a user on vacation would be more likely to view content from or related to that location during the trip). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
Therefore, before the effective filing date of the claimed invention, a person having ordinary skill in the art would modify the Gabriel prior art based on the suggestion of Gabriel, for a predictable result of enhancing the information about the media item to assist the user in a more complete understanding of the media history.
As to claim 32:
The system of claim 31, wherein the information about the media item that is provided for display in the interface includes an indication of the particular device on which the media item was previously consumed by the user.

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and past activity generally, but does not explicitly disclose consideration of the exact time of consumption, nor output relating to the exact time of consumption.
The prior art would be extended to add this feature. A person of ordinary skill
would have done so because media consumption changes with respect to time (e.g., a user's viewing habit vary as to preferences over time, and therefore this factor would have been considered in order to increase the relevancy of search results with respect to the time of consumption). Providing this 
	Therefore, before the effective filing date of the claimed invention, a person having ordinary skill in the art would modify the Gabriel prior art based on the suggestion of Gabriel, for a predictable result of enhancing the information about the media item to assist the user in a more complete understanding of the media history.
As to claim 35:
The system of claim 30, wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user.

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and past activity generally, but does not explicitly disclose consideration of the exact time of consumption, nor output relating to the exact time of consumption.
The prior art would be extended to add this feature. A person of ordinary skill
would have done so because media consumption changes with respect to time (e.g., a user's viewing habit vary as to preferences over time, and therefore this factor would have been considered in order to increase the relevancy of search results with respect to the time of consumption). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
	Therefore, before the effective filing date of the claimed invention, a person having ordinary skill in the art would modify the Gabriel prior art based on the suggestion of Gabriel, for a predictable result of enhancing the information about the media item to assist the user in a more complete understanding of the media history.

As to claim 36:
The system of claim 30, wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user.

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and  past activity generally, but does not explicitly disclose consideration of the exact location of consumption, nor output relating to the exact location of consumption.
The prior art would be extended to add this feature. A person of ordinary skill would have done so because media consumption changes with respect to location (e.g., a user on vacation would be more likely to view content from or related to that location during the trip). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
Therefore, before the effective filing date of the claimed invention, a person having ordinary skill in the art would modify the Gabriel prior art based on the suggestion of Gabriel, for a predictable result of enhancing the information about the media item to assist the user in a more complete understanding of the media history.



Claims 41-42 are rejected based on the teachings of Gabriel et al, US Publication 2005/0071323 (Mar. 31, 2005) in further view of Shenoy, US 20130212081 A1 (Aug. 15, 2013) . All dependent claims incorporate the rejections of the claims on which they depend.

As to claim 41:

The computer-implemented method of claim 21, wherein the querying the first database to identify the media item that features the particular entity comprises: identifying a subset of the plurality of media items, each media item in the subset featuring the particular entity; for each media item in the subset, identifying a score for the media item; and identifying the media item that features the particular entity based on the scores for the media items in the subset. (Shenoy: paragraph 27, determine results that meet a threshold and providing results that match that threshold ) 

The Gabriel prior art discloses searching multiple databases, and inquiring from the user if a search query is unclear (Gabriel: paragraph 4b) but does not explicitly disclose using thresholds as a basis for limiting search results. However, the Shenoy prior art teaches using threshold based search considerations in a similar context, namely searches related to media. Before the effective filing date of the claimed invention, a person of ordinary skill would combine the teachings of Gabriel and Shenoy for a predictable results of limiting results to those meeting sufficient quality standards, thus improving the usefulness of the invention to the end user. 

As to claim 42:
The computer-implemented method of claim 41, wherein, for each media item in the subset, the score for the media item is based on a relevance of the media item to the particular entity or based on a likelihood of the user having consumed at least a threshold portion of the media item. (Shenoy: paragraph 27, determine results that meet a threshold and providing results that match that threshold ) 

The Gabriel prior art discloses searching multiple databases, and inquiring from the user if a search query is unclear (Gabriel: paragraph 4b) but does not explicitly disclose using thresholds as a basis for limiting search results. However, the Shenoy prior art teaches using threshold based search considerations in a similar context, namely searches related to media. Before the effective filing date of the claimed invention, a person of ordinary skill would combine the teachings of Gabriel and Shenoy for a predictable results of limiting results to those meeting sufficient quality standards, thus improving the usefulness of the invention to the end user. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 
The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax 
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, January 12, 2022
/K. A. M./


/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157